Citation Nr: 1616038	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for left ventricular hypertrophy.

5.  Entitlement to service connection for sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active air service from July 1982 to March 1988.  The Veteran had additional service in the Air Force Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board and the issues currently on appeal were remanded for additional development in November 2012 and November 2014.  The case has now been returned to the Board for further appellate action. 

The RO originally denied the Veteran's claim for service connection for right shoulder bursitis.  The Veteran has submitted more recent evidence reflecting various diagnoses involving the right shoulder, including incomplete tear of right rotator cuff and bursitis, as well as x-ray findings of acromioclavicular osteoarthritis and mild glenohumeral osteoarthritis.  See January 2016 private treatment reports.  Therefore, the Board will describe the Veteran's claim broadly as a claim for a service connection for a right shoulder disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The claims were previously remanded in order to obtain VA examination and opinions regarding whether the Veteran's claimed right shoulder bursitis, hypertension, diabetes mellitus, left ventricular hypertrophy, and sinusitis/ allergic rhinitis were related to service.  The Veteran underwent VA examination in February 2015.  Regarding the claims for right shoulder bursitis, left ventricular hypertrophy, and sinusitis, the 2015 VA examiner stated that there were no current diagnoses.  However, as noted above, current diagnoses, including bursitis, involving the Veteran's right shoulder have been shown.  Additionally, the 2006 VA examiner indicated that the Veteran had diagnoses including allergic sinusitis and left ventricular hypertrophy with preserved ejection fraction.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Regarding the claims for hypertension and diabetes mellitus, the 2015 VA examiner opined that these conditions were not caused by service or service-connected conditions.  He further stated there is no objective evidence to sustain that these conditions had onset during active service, or within one year following separation from active service and the conditions are not caused by periods of active duty for training or the result of injury due to training.  However, according to his May 2015 statement, the Veteran also contends that his hypertension, diabetes mellitus, and left ventricular hypertrophy were aggravated beyond the normal progression during periods of active service in the Reserves.  

In light of the above, the Board finds that the February 2015 VA opinions are not adequate and addendum opinions are required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Allow the Veteran the opportunity to update his private treatment records.  

2.  Refer the entire record to the physician who performed the February 2015 VA examination (or, if he is unavailable, refer to another suitably qualified clinician).  The need for additional examination is left to the discretion of the examiner.

Provide the VA examiner a list of all active duty, ACUDTRA and INADUCTRA periods.  

The VA physician must provide the following opinions:

   a.  the examiner should identify the earliest manifestations of right shoulder bursitis, rotator cuff tear and arthritis and provide an opinion, for each diagnosed right shoulder disability, as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during active service or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period active duty for training (ACDUTRA) or by any injury sustained during a period of inactive duty for training (INACDUTRA);
   
   b.  identify the earliest manifestations of hypertension and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;
   
   c.  identify the earliest manifestations of diabetes mellitus and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;
   
   d.  identify the earliest manifestations of left ventricular hypertrophy and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;

	e.  identify the earliest manifestations of sinusitis/allergic rhinitis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its onset during active service, or within one year following separation from service, or is otherwise related to active service, OR was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA or by any injury sustained during a period of INACDUTRA;

The examiner is advised that under the law, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened. 

In providing these opinions, the examiner's attention is directed towards the following evidence:
* a January 1982 self-report of a medical history of bronchitis and an October 1983 service treatment record reflecting treatment for an upper respiratory infection;
* a July 1983 treatment record reflecting an assessment of right shoulder bursitis;
* a July 1987 treatment record reflecting a blood pressure reading of 140/92;
* a January 26, 1993 private treatment record reflecting a diagnosis of hypertension;
* a May 4, 1993 echocardiogram (a week after a period of ACDUTRA) reflecting an impression of mild left ventricular hypertrophy with normal systolic function and moderate mitral sclerosis associated with trivial mitral regurgitation;
* a history of the Veteran being diagnosed with diabetes mellitus in January 1999, as reflected in a July 2002 narrative summary from service;
* a November 2009 letter from the Veteran asserting that, as a reservist on active duty, he had several incidents of his blood sugar levels dropping very low and overheating;
* an October 2006 VA examination report noting findings of right clavicular spurring;
* a March 2005 private medical record showing treatment for sinusitis; and
* the more recent treatment records reflecting diagnoses of incomplete tear of rotator cuff and subcoracoid bursitis of the right shoulder.

4.  Then readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

